Order filed June 6, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00458-CV
                                  ____________

             LESLIE WM. ADAMS & ASSOCIATES, Appellant

                                        V.

          WELDON S. GUEST AND REGENOSYS, INC., Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Cause No. 997218

                                    ORDER

      This is an appeal from a judgment signed April 22, 2013. The notice of
appeal was due May 22, 2013. See Tex. R. App. P. 26.1. Appellant, however, filed
his notice of appeal on May 23, 2013, a date within 15 days of the due date for the
notice of appeal. A motion for extension of time is “necessarily implied” when the
perfecting instrument is filed within fifteen days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805,
808 (Tex. App.CHouston [14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 12 days after the date of this order. See Tex.
R. App. P. 26.3;12.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM